This case arose out of the same accident as the case ofSpencer v. Santa Fe Trail Transportation Co., 107 Utah 10,151 P.2d 461.
Here plaintiff Maxine Anderson, with whom Pearl Spencer, plaintiff in the other action, was riding at the time of the accident, sued the defendants Santa Fe Trail Transportation Co. and Leonard Rushing to recover damages which she suffered as the result of the same accident out of which the other cause arose. In this case the jury awarded the plaintiff damages and the defendants appealed to this court. The facts as disclosed by the evidence in the two cases are substantially the same. The main opinion in the other case held that the evidence was not sufficient to justify the jury in finding that the Santa Fe bus was involved in that accident. On that point, plaintiff's evidence, in this case, is no stronger and is subject to the same defects as the evidence of the plaintiff in the other case, and therefore, in accordance with the holding of the main opinion in that case, the verdict is not supported by the evidence but is contrary thereto, and therefore must be set aside. The defendant did not assign as error the failure of the court to direct a verdict, but only the failure to grant a new trial. The case is therefore remanding to the trial court with directions to grant a new trial. Costs to appellants.
LARSON, J., concurs.